DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
While the “at least one of” claim formulations that are used very extensively throughout the claim set are not inherently ambiguous, claim 1 takes this claim strategy a bit too far with respect to the monitoring system.  The monitoring system is claimed as “being electrically connected to at least one of the entry scanner and the exit scanner” but later parts of the claim require data and therefore connections with both the entry and exit scanners.  Because claim 1 only requires connection with one of these scanners there is an inconsistently and question as to claim scope.  A similar problem occurs with independent claim 14.
Claims 2-13 and 15-21 are indefinite due to their dependency upon claims 1 or 14.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 3, 4, 8, 9, 11, 12, 14, 15, 16, 17, and 21 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Dein (US 2009/0317002 A1).
Claim 1
	In regards to claim 1, Dein discloses a system for monitoring surgical objects {abstract, Figs. 2D, 13-15, [0006] and cites below}, comprising:
an entry scanner that captures a first set of image data from a surgical object identifier {needle imaging device 106, Figs. 1B, 4A, 4B, [0094] is a handheld scanner capturing images of surgical sharp objects and/or barcoding 425 of packaging 410 containing sutures};
a containment surface defining a target field of view {see Fig. 2D copied below wherein platform 240 is a containment surface defines a target field of view relative to camera 215.  As to “containment” see the magnet 245 that limits motion of the surgical objects 205, 207 as per [0067]};
an exit scanner that captures a second set of image data from a surgical object identifier within the target field of view {Fig. 2D camera 215, [0064]-[0067]};


    PNG
    media_image1.png
    793
    619
    media_image1.png
    Greyscale

a monitoring system being electrically connected to at least one of the entry scanner and the exit scanner {Fig. 15 copied below, system 1500, [0115]-[0116], [0120]-[0121] including CPU 1510 connected via cable or wirelessly to handheld scanner 1570 (entry scanner) and disposal container 1590}

    PNG
    media_image2.png
    594
    749
    media_image2.png
    Greyscale
 
the monitoring system having a surgical object recognition module, the surgical object recognition module having a processor and a database of pre-existing surgical object identifier data
{surgical objects are identified from image data via a functional module that employs a processor as per [0006], [0043]-[0054] including a database of pre-existing surgical object identifier data (pre-existing surgical sharp object data and/or database of observed values for the various characteristics used to identify various surgical sharp objects)},
the surgical object recognition module identifying at least one of the number of surgical objects, the type of surgical objects, and the number of each type of surgical objects from the first set of image data by comparing the first set of image data with the pre-existing surgical object identifier data to produce at least one of a surgical object entry count and a surgical object type entry count, the surgical object recognition module identifying at least one of the number of surgical objects, the type of surgical objects, and the number of each type of surgical objects from the second set of image data by comparing the second set of image data with the pre-existing surgical object identifier data to produce at least one of a surgical object exit count and a surgical object exit type count {see [0043]-[0054] particularly [0046].  See also [0057], [0062], [0064]-[0067], [0088]};
the surgical object entry count being a numerical representation of the number of surgical objects identified by the monitoring system from the first set of image data, the surgical object type entry count being a separate numerical representation of the number of each separate type of surgical objects identified by the monitoring system from the first set of image data, the surgical object exit count being a numerical representation of the number of surgical objects identified by the monitoring system from the second set of image data, the surgical object type exit count being a separate numerical representation of the number of each separate type of surgical objects identified by the monitoring system from the second set of image data
{See above cites including [0057], [0062], [0064]-[0067], [0088] and Sharps Detection and Tracking [0091]-[0093]}; and
a display screen, the display screen being electrically connected to the monitoring system, the display screen displaying, in a user-perceptible format, at least one of the surgical object entry count, the surgical object exit count, the surgical object type entry count, the surgical object type exit count, the difference between the surgical object entry count and the surgical object exit count, and the difference between the surgical object type entry count and the surgical object type exit count
{Fig. 15 display unit 1550, [0059], [0068].  See also Figs. 16-18 and [0131]-[0134] for exemplary displays}.
Claim 2
	In regards to claim 2, Dein discloses including a containment member having the containment surface, a disposal recess, and a disposal container longitudinally extending downward from the disposal recess {Fig. 2D copied below and [0067]-[0068] in which uncounted surgical object 205U is dropped into disposal container via a recess (chute 230) to land on containment surface (platform 240) having a magnet 245 that constrains or otherwise limits motion of the surgical objects)}.

    PNG
    media_image3.png
    776
    595
    media_image3.png
    Greyscale

Claim 3
In regards to claim 3, Dein discloses wherein the containment surface is at least one of magnetic and adhesive provided to selectively restrict at least one surgical object to the containment surface {see above cites for claim 2 including magnet 245 while [0067] also discloses using an adhesive to limit movement of the surgical object}.
Claim 4
In regards to claim 4, Dein discloses including a selectively removable disposable cover, the disposable cover being configured to concurrently cover at least a portion of the containment surface and at least a portion of the disposal recess {see Fig. 2D container and [0061] discussing reusable (removable) sterile coverings and disposable (removable) plastic bags for covering various parts of container}.
Claim 8
In regards to claim 8, Dein discloses wherein the surgical object identifier is a label on a surgical object package readable by at least one of the entry and exit scanners, the label containing data pertaining to at least one of the total number of surgical objects within the package, the types of each surgical object within the package, and the number of each type of surgical objects within the package {Fig. 3A barcode 325, [0093]. See also [0072]-[0079] for EMID, RFID, microdot and magnetic alternatives for surgical object identifiers}.
Claim 9
In regards to claim 9, Dein discloses wherein the surgical object identifier is at least one physical characteristic of a surgical object, the physical characteristic being at least one of the shape of the surgical object, the size of the surgical object, the weight of the surgical object, the color of the surgical object, and the outline of the surgical object {see [0006], [0043]-[0054] particularly [0044] discussing shape, aspect ratio, outline, color or other distinctive features.  Weight in [0062], [0082], [0106]}.
Claim 11
In regards to claim 11, Dein discloses wherein at least one of the entry scanner and exit scanner is a handheld device {needle imaging device 106, Figs. 1B, 4A, 4B, [0094] is a handheld scanner capturing images of surgical sharp objects and/or barcoding 425 of packaging 410 containing sutures}.
Claim 12
In regards to claim 12, Dein discloses wherein at least one of the entry scanner, the exit scanner, the monitoring system, the display screen, and the containment surface is provided in a stationary unit {see Figs. 2D and 15 and [0088] discussing fixed (stationary) scanners}.  
Independent Claim 14
	In regards to claim 1, Dein discloses a method for monitoring surgical objects {abstract, Figs. 2D, 13-15, [0006] claim 21, [0005], and cites below}, the method comprising:
providing a system for monitoring surgical objects {Fig. 15 copied below, system 1500, [0115]-[0116], [0120]-[0121]} having
an entry scanner that captures a first set of image data from a surgical object identifier {needle imaging device 106, Figs. 1B, 4A, 4B, [0094] is a handheld scanner capturing images of surgical sharp objects and/or barcoding 425 of packaging 410 containing sutures},
a containment surface being at least one of magnetic and adhesive-provided to selectively restrict at least one surgical object to the containment surface {see Fig. 2D copied below wherein platform 240 is a containment surface defines a target field of view relative to camera 215.  As to “containment” see the magnet 245 that limits motion of the surgical objects 205, 207 as per [0067] which also discloses using an adhesive to limit movement of the surgical object},
an exit scanner that captures a second set of image data from a surgical object identifier within a target field of view on the containment surface {Fig. 2D camera 215, [0064]-[0067]},
a monitoring system being electrically connected to at least one of the entry scanner and the exit scanner {Fig. 15 copied below, system 1500, [0115]-[0116], [0120]-[0121] including CPU 1510 connected via cable or wirelessly to handheld scanner 1570 (entry scanner) and disposal container 1590}, 
the monitoring system having a surgical object recognition module, the surgical object recognition module having a processor, and a database of pre-existing surgical object identifier data {surgical objects are identified from image data via a functional module that employs a processor as per [0006], [0043]-[0054] including a database of pre-existing surgical object identifier data(pre-existing surgical sharp object data and/or  database of observed values for the various characteristics used to identify various surgical sharp objects},
the surgical object recognition module identifying at least one of the number of surgical objects, the type of surgical objects, and the number of each type of surgical objects from at least one of the first set of image data and the second set of image data  {see [0043]-[0054] particularly [0046].  See also [0057], [0062], [0064]-[0067], [0088]}, and
a display screen, the display screen being electrically connected to the monitoring system {Fig. 15 display unit 1550, [0059], [0068].  See also Figs. 16-18 and [0131]-[0134] for exemplary displays};
capturing a first set of image data from a surgical object identifier with the entry scanner {see above particularly [0094]. See also Methods including [0135]-[0138]};
electrically transferring the first set of image data from the entry scanner to the monitoring system {Figs. 14, 15, [0085], [0119]-[0120]. See also Methods including [0135]-[0138]};
querying the database of pre-existing surgical object identifier data to match the first set of image data to the pre-existing surgical object identifier data to produce at least one of a surgical object entry count and a surgical object type entry count, the surgical object entry count being a numerical representation of the number of surgical objects identified by the monitoring system from the first set of image data, the surgical object type entry count being a separate numerical representation of the number of each separate type of surgical objects identified by the monitoring system from the first set of image data {[0006], [0043]-[0054] including querying a database of pre-existing surgical object identifier data(pre-existing surgical sharp object data and/or database of observed values for the various characteristics used to identify various surgical sharp objects.  See also Methods including [0135]-[0139]};
electrically transferring at least one of the surgical object entry count and the surgical object type entry count from the monitoring system to the display screen; displaying at least one of the surgical object entry count and the surgical object type entry count in a user-perceptible manner {Fig. 15 display unit 1550, [0059], [0068].  See also Figs. 16-18 and [0131]-[0134] for exemplary displays};
placing and selectively restricting the surgical object on the containment surface by utilizing at least one of magnetic and adhesive properties of the containment surface {Fig. 2D copied below and [0067]-[0068] in which uncounted surgical object 205U is dropped into disposal container via a recess (chute 230) to land on containment surface (platform 240) having a magnet 245 that constrains or otherwise limits motion of the surgical objects)};
with the surgical object on the containment surface, capturing a second set of image data from the surgical object identifier with the exit scanner {see [0064]-[0067].  See also Methods including [0135]-[0139]};
electrically transferring the second set of image data from the exit scanner to the monitoring system {[0064]-[0067].  See also Methods including [0135]-[0139]};
querying the database of pre-existing surgical object identifier data to match the second set of image data to the pre-existing surgical object identifier data to produce at least one of a surgical object exit count and a surgical object type exit count, the surgical object exit count being a numerical representation of the number of surgical objects identified by the monitoring system from the second set of image data, the surgical object type exit count being a separate numerical representation of the number of each separate type of surgical objects identified by the monitoring system from the second set of image data {[0006], [0043]-[0054] including querying a database of pre-existing surgical object identifier data(pre-existing surgical sharp object data and/or database of observed values for the various characteristics used to identify various surgical sharp objects.  See also Methods including [0135]-[0139]};
electrically transferring at least one of the surgical object exit count and the surgical object type exit count from the monitoring system to the display screen; displaying at least one of the surgical object exit count and the surgical object type exit count in a user-perceptible manner {[0059], [0068].  See also Figs. 16-18 and [0131]-[0134] for exemplary displays}; and
comparing at least one of the displayed surgical object entry count and the displayed surgical object type entry count to at least one of the displayed surgical object exit count and the displayed surgical object type exit count {Fig. 18, [0134]}.
Claim 15
In regards to claim 15, Dein discloses
providing a containment member having the containment surface and a disposal recess {see Fig. 2D [0067]-[0068] in which uncounted surgical object 205U is dropped into disposal container via a recess (chute 230) to land on containment surface (platform 240) having a magnet 245 that constrains or otherwise limits motion of the surgical objects)};
providing a removable disposable cover, the disposable cover being configured to concurrently cover at least a portion of the containment surface and at least a portion of the disposal recess; placing the disposable cover on at least a portion of the containment surface and at least a portion of the disposal recess; placing the surgical object on a portion of the disposable cover that is covering the containment surface
{[0061] discussing providing/placing reusable (removable) sterile coverings and disposable (removable) plastic bags for covering various parts of container};
with the surgical object on a portion of the disposable cover that is covering the containment surface, selectively restricting the surgical object to the portion of the disposable cover that is covering the containment surface {see above cites for claim 2 including magnet 245 while [0067] also discloses using an adhesive to limit movement of the surgical object}; 
discarding any discardable material into the disposal recess and onto the portion of the disposable cover that is covering the disposal recess {[0061], [0067]-[0068]}; and
with the surgical object on a portion of the disposable cover that is covering the containment surface and the discardable material on a portion of the disposable cover that is covering the disposal recess, removing the disposable cover from the containment member {[0061], [0088]};
the surgical object and the discardable material on the disposal cover being removed from the containment member concurrently with removal of the disposable cover from the containment member {[0061], [0088]}.
Claim 16
In regards to claim 16, Dein discloses providing a label on a surgical object package readable by at least one of the entry and exit scanners as the surgical object identifier, the label containing data pertaining to at least one of the total number of surgical objects within the package, the types of each surgical object within the package, and the number of each type of surgical objects within the package {Fig. 3A barcode 325, [0093]. See also [0072]-[0079] for EMID, RFID, microdot and magnetic alternatives for surgical object identifiers}.
Claim 17
In regards to claim 17, Dein discloses providing at least one physical characteristic of a surgical object as the surgical object identifier, the physical characteristic being at least one of the shape of the surgical object, the size of the surgical object, the weight of the surgical object, the color of the surgical object, and the outline of the surgical object {see [0006], [0043]-[0054] particularly [0044] discussing shape, aspect ratio, outline, color or other distinctive features.  Weight in [0062], [0082], [0106]}.
Claim 21
In regards to claim 21, Dein discloses wherein the monitoring system is electrically connected to at least one external system, the external system being at least one of a billing system, a patient record system, and a digital log system, the method further including: electrically transferring at least one of the first set of image data, the second set of image data, the surgical object entry count, the surgical object exit count, the surgical object type entry count, and the surgical object type exit count from the monitoring system to the at least one external system {see [0069], [0077], [0087], [0130], [0147]-[0148]}.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dein and Collar (US 2015/0302157 A1).
Claim 10
In regards to claim 10, Dein discloses including at least one containment box having a containment box lower surface and a selectively closable lid, the containment box lower surface being configured to receive at least one surgical object, the 
{Figs. 2A-D and [0067]-[0068] in which containment box (container 200) has a lower surface (platform 240) that receives surgical objects.  As to selectively closable lid see [0061] discussing reusable/removable portion (selectively closable lid) that includes the camera.}
Although Dein’s camera 215 is provided within an opening in the lid of the container 200, Dein is not relied upon to disclose that the lid has a transparent window. 
Collar is a highly relevant reference from the same field of surgical instrument identification and entry/exit counting.  See abstract, Figs. 2, 4, 5,-7, 15 and cites below.  
Collar also teaches a containment box having a containment box lower surface and a selectively closable lid, the containment box lower surface being configured to receive at least one surgical object, the lid having a transparent window, at least one of the entry and exit scanners capturing at least one of the first and second sets of image data from the surgical object identifier through the transparent window when the lid having the transparent window is selectively closed over the containment box containing at least one surgical object therein such that at least one of the entry and exit scanners capturing at least one of the first and second sets of image data from the surgical object identifier through the transparent window when the lid having the transparent window is selectively closed over the containment box containing at least one surgical object therein {See Figs. 2, 7, 11 showing containment boxes with a landing pad (lower surface receiving a surgical object) with a selectively closable lid 712, [0073]-[0079] and which includes a bracket 32 with a transparent window per [0048] that provides a clear line of sight between the eye of the camera and the surgical object being imaged}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Dein’s selectively closable lid to include a transparent window  
such that at least one of the entry and exit scanners capturing at least one of the first and second sets of image data from the surgical object identifier through the transparent window when the lid having the transparent window is selectively closed over the containment box containing at least one surgical object therein as taught by Collar because Collar motivates doing so in [0048] in order to provide a clear line of sight between the camera and surgical object being imaged and because providing a transparent barrier in this location would promote sterile conditions and prevent cross contamination by used instruments as they are scanned by providing a physical barrier between the camera and the surgical object being scanned.
Claim 13
In regards to claim 13, Dein discloses including at least one containment box having a containment box lower surface and a selectively closable lid, the containment box lower surface being configured to receive at least one surgical object, 
{See Figs. 2, 7, 11 showing containment boxes with a landing pad (lower surface receiving a surgical object) with a selectively closable lid 712, [0073]-[0079] and which includes a bracket 32 with a transparent window per [0048] that provides a clear line of sight between the eye of the camera and the surgical object being imaged.  Moreover, the scanner is stationary as per Figs. 2D and 15 and [0088] discussing fixed (stationary) scanners and the containment surface is positioned longitudinally below the single entry and exit scanner so that the single entry and exit scanner is capable of capturing at least one of the first set of image data and the second set of image data from the surgical object identifier on the containment surface as claimed}.
Although Dein’s camera 215 is provided within an opening in the lid of the container 200, Dein is not relied upon to disclose that the lid has a transparent window.
Collar also teaches a containment box having a containment box lower surface and a selectively closable lid, the containment box lower surface being configured to receive at least one surgical object, the lid having a transparent window, at least one of the entry and exit scanners capturing at least one of the first and second sets of image data from the surgical object identifier through the transparent window when the lid having the transparent window is selectively closed over the containment box containing at least one surgical object therein such that at least one of the entry and exit scanners capturing at least one of the first and second sets of image data from the surgical object identifier through the transparent window when the lid having the transparent window is selectively closed over the containment box containing at least one surgical object therein {See Figs. 2, 7, 11 showing containment boxes with a landing pad (lower surface receiving a surgical object) with a selectively closable lid 712, [0073]-[0079] and which includes a bracket 32 with a transparent window per [0048] that provides a clear line of sight between the eye of the camera and the surgical object being imaged}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Dein’s selectively closable lid to include a transparent window  
such that at least one of the entry and exit scanners capturing at least one of the first and second sets of image data from the surgical object identifier through the transparent window when the lid having the transparent window is selectively closed over the containment box containing at least one surgical object therein as taught by Collar because Collar motivates doing so in [0048] in order to provide a clear line of sight between the camera and surgical object being imaged and because providing a transparent barrier in this location would promote sterile conditions and prevent cross contamination by used instruments as they are scanned by providing a physical barrier between the camera and the surgical object being scanned.
Claim 18
In regards to claim 18, Dein discloses wherein the entry and exit scanners are formed as a stationary single entry and exit scanner, the single entry and exit scanner, the display screen, and the containment surface are provided in a stationary unit {see Figs. 2D and 15 and [0088] discussing fixed (stationary) scanners}, 
wherein the containment surface is positioned longitudinally below the single entry and exit scanner so that the single entry and exit scanner is capable of capturing at least one of the first set of image data and the second set of image data from the surgical object identifier of the surgical object on the containment surface {see Fig. 2D}, the method further including:
providing a containment box having a containment box lower surface and a selectively closable lid, the containment box lower surface being configured to receive at least one surgical object, 240) that receives surgical objects.  As to selectively closable lid see [0061] discussing reusable/removable portion (selectively closable lid) that includes the camera.};
placing at least one surgical object in an open containment box; with the subject object in the containment box, selectively closing the lid over the containment box; placing the containment box on the containment surface; and capturing at least one of the first set of image data and the second set of image data from the surgical object identifier of the surgical object
Although Dein’s camera 215 is provided within an opening in the lid of the container 200, Dein is not relied upon to disclose that the lid has a transparent window. 
Collar also teaches a containment box having a containment box lower surface and a selectively closable lid, the containment box lower surface being configured to receive at least one surgical object, the lid having a transparent window, at least one of the entry and exit scanners capturing at least one of the first and second sets of image data from the surgical object identifier through the transparent window when the lid having the transparent window is selectively closed over the containment box containing at least one surgical object therein such that at least one of the entry and exit scanners capturing at least one of the first and second sets of image data from the surgical object identifier through the transparent window when the lid having the transparent window is selectively closed over the containment box containing at least one surgical object therein {See Figs. 2, 7, 11 showing containment boxes with a landing pad (lower surface receiving a surgical object) with a selectively closable lid 712, [0073]-[0079] and which includes a bracket 32 with a transparent window per [0048] that provides a clear line of sight between the eye of the camera and the surgical object being imaged}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Dein’s method that includes a selectively closable lid to include a transparent window  such that at least one of the entry and exit scanners capturing at least one of the first and second sets of image data from the surgical object identifier through the transparent window when the lid having the transparent window is selectively closed over the containment box containing at least one surgical object therein as taught by Collar because Collar motivates doing so in [0048] in order to provide a clear line of sight between the camera and surgical object being imaged and because providing a transparent barrier in this location would promote sterile conditions and prevent cross contamination by used instruments as they are scanned by providing a physical barrier between the camera and the surgical object being scanned.



Claim 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dein and Evans (CA 2276837 A1).
Claim 7
In regards to claim 7, Dein discloses 
Although Dein discloses the containment member, Dein is not relied upon to disclose the containment member has a discardable material cutter, the discardable material cutter being configured to cut a discardable material attached to a surgical object.
Evans is an analogous reference from the same field of surgical object counting and disposing.  See Figs. 1, 2A-C, abstract, Summary and cites below.
Evans also teaches the containment member has a discardable material cutter, the discardable material cutter being configured to cut a discardable material attached to a surgical object {see Figs, 1, 2A-C, including housing 16 (containment member) and cutting mechanism 12 discussed on pg. 7.  It is also noted that Evans teaches, pg. 2, that other conventional containment devices include devices for destroying the needle by severing, breaking or otherwise detaching sharp and/or contaminated portions for disposal.).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Dein’s containment member to include a discardable material cutter, the discardable material cutter being configured to cut a discardable material attached to a surgical object as taught by Evan because doing so separates the dangerous sharp and contaminated sharp portion of the instrument for safer disposal as motivated by Evan on pgs. 1-2. 
 Claim 19
In regards to claim 19, Dein discloses:
providing a surgical object with an attached discardable material {Fig. 1A, 2D, [0038]};
providing a containment member having the containment surface, a disposal recess, and 

discarding any discardable material into the disposal recess {Fig. 2D, [0061] and cites above}.
Evans also teaches the containment member has a discardable material cutter, the discardable material cutter being configured to cut a discardable material attached to a surgical object and detaching the discardable material from the surgical object by cutting the discardable material with the discardable material cutter {see Figs, 1, 2A-C, including housing 16 (containment member) and cutting mechanism 12 discussed on pg. 7.  It is also noted that Evans teaches, pg. 2, that conventional containment devices include devices for destroying the needle by severing, breaking or otherwise detaching sharp and/or contaminated portions for disposal.).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Dein’s containment member to include a discardable material cutter, the discardable material cutter being configured to cut a discardable material attached to a surgical object and detaching the discardable material from the surgical object by cutting the discardable material with the discardable material cutter as taught by Evan because doing so separates the dangerous sharp and contaminated sharp portion of the instrument for safer disposal as motivated by Evan on pgs. 1-2. 
Allowable Subject Matter
Claims 5, 6 and 20 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the relatively minor 112(b) rejection is resolved.
In regards to claim 5, Dein discloses a magnet 245 for containing the surgical object none of the prior art discloses or suggests wherein the containment member has an electromagnet capable of being selectively transitioned between an off position and an on position, the electromagnet in the on position producing a magnetic field to hold the surgical object to at least a portion of the containment surface, and the electromagnetic in the off position not producing a magnetic field, the electromagnet being positioned longitudinally below at least a portion of the containment surface in combination with the elements of base claim 1.
Claim 6 depends from claim 5 and would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims
Likewise, none of the prior art discloses or fairly suggests providing a containment member having the containment surface, a disposal recess, and an electromagnet capable of being selectively transitioned between an off position and an on position, the electromagnet in the on position producing a magnetic field to hold the surgical object to at least a portion of the containment surface, and the electromagnetic in the off position not producing a magnetic field, the electromagnet being positioned longitudinally below at least a portion of the containment surface; with the surgical object on the containment surface, moving the electromagnet into the on position to selectively restrict the surgical object to the containment surface by utilizing the magnetic force of the electromagnet; and moving the electromagnet into the off position to remove the magnetic force selectively restricting the surgical object as recited in claim 20 and in combination with the elements of base claim 14.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pollock (US 20150168207 A1) discloses a surgical object recognition and counting system and method.


    PNG
    media_image4.png
    564
    775
    media_image4.png
    Greyscale

Pollock (US 5629498 A) discloses another system for counting surgical objects.

    PNG
    media_image5.png
    826
    626
    media_image5.png
    Greyscale


Stewar (US 20180353256 A1) discloses surgical object tracking system with a database.

    PNG
    media_image6.png
    633
    553
    media_image6.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROBERT CAMMARATA whose telephone number is (571)272-0113. The examiner can normally be reached M-Th 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ROBERT CAMMARATA/           Primary Examiner, Art Unit 2486